         Case 1:20-cv-05441-KPF Document 37 Filed 07/29/20 Page 1 of 2




                                     The City of New York
JAMES E. JOHNSON                  LAW DEPARTMENT                                   Rebecca G. Quinn
Corporation Counsel               LABOR & EMPLOYMENT LAW                        Phone: (212) 356-4382
                                            DIVISION                              Fax: (212) 356-2439
                                    100 Church Street, 2nd Floor           Email: rquinn@law.nyc.gov
                                  NEW YORK, NEW YORK 10007



                                                                           July 29, 2020

BY ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:    Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                             20-cv-05441 (KPF) (RWL)


Dear Judge Failla:

       We write to make the Court aware of a correction to our July 28, 2020 letter to Plaintiffs
regarding CCRB’s disclosures following the repeal of § 50-a. In our letter we noted that Jonathan
Darche, Executive Director of CCRB shared the URL of the database of Officer Histories with
Cynthia Conti-Cook of the Ford Foundation. Ms. Conti-Cook is a technology fellow with the
Ford Foundation. The URL was shared with her, as indicated, for her feedback on the
functionality of the database, but it was shared with her in her personal capacity and not in her
capacity as a fellow with the Ford Foundation. Defendants made this correction via
correspondence to Plaintiffs today, July 29, 2020.

                                                            Respectfully submitted,


                                                                          /s/
                                                            Rebecca G. Quinn
                                                            Assistant Corporation Counsel
        Case 1:20-cv-05441-KPF Document 37 Filed 07/29/20 Page 2 of 2




                                                              /s/
                                               Dominique Saint-Fort
                                               Assistant Corporation Counsel
cc:   VIA ECF
      Anthony Coles
      Courtney Saleski
      Michael Hepworth
      DLA Piper
      Attorneys for Plaintiffs




                                      2
